DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 and 14-16 are pending.


Response to Amendment
The amendment, filed 08 April 2022, is fully responsive.

Applicant’s amendments to the claims 1-7, 9-10 and 13 have overcome each and every objections previously set forth. The objections of the claims 1-7, 9-10 and 13 have been withdrawn.

Applicant’s amendments to the claims 10-13 have overcome invocation of claim interpretation under 112(f). The claims 10-13 no longer invoke claim interpretation under 112(f).

Applicant’s amendments to the claim 12 have overcome each and every 112(b) rejection previously set forth. The 112(b) rejection of the claim 12 have been withdrawn.


Response to Arguments
Applicant’s argues that “while a fault mode, under a broad interpretation, may define actions, namely a system shutdown, there is no indication in Belanger that a fault mode is specified for computing emergency operation programs to be executed by a single machine component or a plurality of machine components.” (see Amendment page 10 first paragraph)
Examiner respectfully disagrees and submits that Belanger teaches “a fault mode is specified for computing emergency operation programs to be executed by a single machine component or a plurality of machine components.” (Belanger: [0074], figure 12 “According to a further aspect, in the fault mode, the controller 38 can be configured to illuminate lights within the vehicle wash facility, including the lights on the vehicle wash components to communicate information about the fault to operators.  According to an exemplary aspect, if the fault is a critical fault requiring a system shut down or an emergency system shut down, as generally indicated by reference number 356, the controller 38 may be configured to illuminate the lights on the components ‘red’, as generally indicated by reference number 358.  The controller 38 may also be configured to have the lights flash or blink.  In addition to illuminating the lights in a red color, the controller 38 can also be configured to shut the system down entirely to allow the fault to be addressed.”; [0075] “In the event the controller 38 identifies a fault as a non-critical fault, as generally indicated by reference number 360, the controller 38 can then enable the non-critical fault mode, as generally indicated by reference number 362.  According to an aspect, a non-critical fault may be one that is important and requires action, but does not require shut down of the system.  An exemplary non-critical fault condition may be a determination that the supply of chemicals is low and requires refilling.  In the event such a non-critical fault is determined, the controller 38 may be configured to cause the lights on the vehicle wash components to flash in a color yellow.”)
In sum, Belanger teaches identifying the type of fault depending on the critical nature of the fault, and then accordingly, performing shut down process in critical fault mode with lighting control or continued operation in non-critical fault mode with a different lighting control. The lights read on “a plurality of machine components”, identifying the fault as critical or non-critical reads on “a fault mode is specified”, and the light control under the critical fault mode 358 and the non-critical fault mode 362 reads on “emergency operation programs to be executed”. The argument is not deemed persuasive.

Applicant’s argues that the “Office Action appears to concede that Belanger does not disclose or suggest function blocks in the meaning of claim 1 and appears to interpret the functions of Malki as corresponding to the function blocks of claim 1, citing Malki at page 3, lines 5 to 17. See page 12 of the Office Action.” (see Amendment page 10 second paragraph)
Examiner respectfully disagrees and submits that Belanger and Malki, in combination, teach “the function blocks of claim 1.”  Claim 1 recites the limitation “in response to the detected fault state, specifying function blocks, which can be activated in a fault-free manner, based on a read-in equipment data set which represents current equipping of the vehicle washing installation with machine components for computing emergency operation programs.”  Belanger teaches “in response to the detected fault state, specifying function blocks, which can be activated in a fault-free manner, … for computing emergency operation programs.” (Belanger: [0074], figure 12 “According to a further aspect, in the fault mode, the controller 38 can be configured to illuminate lights within the vehicle wash facility, including the lights on the vehicle wash components to communicate information about the fault to operators.  According to an exemplary aspect, if the fault is a critical fault requiring a system shut down or an emergency system shut down, as generally indicated by reference number 356, the controller 38 may be configured to illuminate the lights on the components ‘red’, as generally indicated by reference number 358.  The controller 38 may also be configured to have the lights flash or blink.  In addition to illuminating the lights in a red color, the controller 38 can also be configured to shut the system down entirely to allow the fault to be addressed.”; [0075] “In the event the controller 38 identifies a fault as a non-critical fault, as generally indicated by reference number 360, the controller 38 can then enable the non-critical fault mode, as generally indicated by reference number 362.  According to an aspect, a non-critical fault may be one that is important and requires action, but does not require shut down of the system.  An exemplary non-critical fault condition may be a determination that the supply of chemicals is low and requires refilling.  In the event such a non-critical fault is determined, the controller 38 may be configured to cause the lights on the vehicle wash components to flash in a color yellow.”)  
The steps of shutting down the system if the fault is critical, and not shutting down the system if the fault is non-critical, as illustrated in figure 12, and controlling lights accordingly reads on “computing emergency operation programs”. The critical fault mode 358 and the non-critical fault mode 362, as illustrated in figure 12, that take inputs and performs outputs read on “functional blocks” (Belanger: [0075] “Again, it will be appreciated that a variety of other conditions that are input into the controller 38 may cause it to enable the non-critical fault mode. It will further be appreciated that the color assigned to the lights and or the lighting effect may obviously vary for different non-critical fault conditions. Additionally, it will be appreciated that the fault mode may be a temporary condition that the controller implements on some lights or some components. The fault mode may supplement or supplant the operating mode, including the package confirmation mode, discussed above.”). Identifying the type of fault, and accordingly, enabling critical fault mode 358 or enabling of non-critical fault mode 362, as illustrated in figure 12, reads on “in response to the detected fault state, specifying function blocks”. The steps of figure 12 being performed upon the fault states reads on “which can be activated in a fault-free manner”.
Belanger does not explicitly teach: “… specifying function blocks, which can be activated in a fault-free manner, based on a read-in equipment data set which represents current equipping of the vehicle washing installation with machine components for computing emergency operation programs.” (emphasis added)
Malki teaches: “… specifying function blocks, which can be activated in a fault-free manner, based on a read-in equipment data set which represents current equipping of the vehicle washing installation with machine components for computing emergency operation programs.” (Malki: page 3 lines 5-17 “As shown in FIGS. 1-9 and as described herein, a computerized control system 10 and method of operation are disclosed for operation with a vehicle washing apparatus 12, such as a car wash, using software and operator interfaces. The computerized control system 10 and method includes at least one operator interface including an input terminal 14 and/or other input/output devices, allowing a car wash operator to operate numerous functions in the car wash 12. The functions include providing automatic starting and stopping of the machines/components of the car wash; manual and selective starting and stopping of the machines/components of the car wash; and communicating with other input terminals, with the Internet, or with any given computing device such as a personal computer and/or a hand-held computer such as diagnostic equipment. The functions also include the selective activation and/or control of all machines/components in the car wash, including units which might not be automatically operated, such as vacuum machines, prep guns, etc.”; page 14 lines 16-18 “The operator is thus informed of the status of the car wash and its machines in order to act accordingly, such as to turn off the faulty machine, or if necessary to shut down the entire car wash until the problem can be addressed and resolved.”)  The car wash reads on “the vehicle washing installation”, and the operator interface allowing automatic or manual starting and stopping of all of the machines/components of the car wash reads on having the car wash operations based on “a read-in equipment data set which represents current equipping of the vehicle washing installation with machine components”. The argument is not deemed persuasive.

Applicant’s argues that “the term function block is defined in paragraphs [0018] and [0019] of the specification as filed. Thus, a function block in the meaning of claim 1 is a modular part of a washing program and not a machine or component of the machine, as described in Malki.” (see Amendment page 10 fourth paragraph)
Examiner submits that the claim does not recite that the function block is a modular part of a washing program and not a machine or component of the machine.  Examiner respectfully reminds Applicant that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, when construing the scope of the claims, the Office is bound to consider the features being recited in the claims, but cannot incorporate the description of the Specification into the claims. See MPEP 707.07(f)  Therefore, the argument is not deemed persuasive.
Further Examiner submits that Malki’s functions are not a machine or component of the machine (Malki: page 3 lines 5-17 “As shown in FIGS. 1-9 and as described herein, a computerized control system 10 and method of operation are disclosed for operation with a vehicle washing apparatus 12, such as a car wash, using software and operator interfaces. The computerized control system 10 and method includes at least one operator interface including an input terminal 14 and/or other input/output devices, allowing a car wash operator to operate numerous functions in the car wash 12. The functions include providing automatic starting and stopping of the machines/components of the car wash; manual and selective starting and stopping of the machines/components of the car wash; and communicating with other input terminals, with the Internet, or with any given computing device such as a personal computer and/or a hand-held computer such as diagnostic equipment. The functions also include the selective activation and/or control of all machines/components in the car wash, including units which might not be automatically operated, such as vacuum machines, prep guns, etc.”; page 14 lines 16-18 “The operator is thus informed of the status of the car wash and its machines in order to act accordingly, such as to turn off the faulty machine, or if necessary to shut down the entire car wash until the problem can be addressed and resolved.”).
In sum, Malki teaches functions using software and operator interfaces to start and stop machine components, as well as, to activate or control of the machine components. Malki does not teach that the functions are machines or components of the machines. The argument is not deemed persuasive.

Applicant’s argues that “there is no indication in Malki that the functions are activated and executed in a fault-free manner, i.e., without any faults in the system despite the system being in a fault state.” (see Amendment page 10 fifth paragraph)
Examiner respectfully disagrees and submits that the processes upon the system fault by both Belanger and Malki are being carried out upon the system fault. The processes being carried out when there is a system fault reads on “executed in a fault-free manner,” where the components that carry out the processes must not be at fault or must be fault-free. Further, it is unclear what Applicant means by “without any faults in the system despite the system being in a fault state” in the argument. In other words, how can “the system in a fault state” be “without any faults in the system?” The argument is not deemed persuasive.

Applicant’s argues that “a person of ordinary skill in the art would not have combined Belanger with Malki because Malki teaches away since the objects of these applications are entirely different. for the reasons mentioned in your e-mail of January 31, 2022.” (see Amendment page 10 sixth paragraph)
Examiner respectfully submits that there was no such e-mail from the Examiner. The argument is not deemed persuasive.

Applicant’s argues that “Malki relates to a graphical user interface (GUI) for a washing line or washing street (not a gantry-based portal washing as in the application) and not to operating a car washing, and even when error states of components have been detected by function blocks, they are still usable and are not impaired by the detected error state. In other words, in Malki the functions are activated and executed in a fault-free manner, without any faults in the system despite the system being in a fault state.” (see Amendment page 11 first and second paragraphs)
Examiner submits that the claim does not recite that the car wash is “a gantry-based portal washing …”.  Examiner respectfully reminds Applicant that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, when construing the scope of the claims, the Office is bound to consider the features being recited in the claims, but cannot incorporate the description of the Specification into the claims. See MPEP 707.07(f)  Futher it is unclear what Applicant means by “in Malki the functions are activated and executed in a fault-free manner, without any faults in the system despite the system being in a fault state.” In other words, it is unclear if Applicant is stating that in Malki, the functions are activated and executed in a fault-free manner, as opposed to Applicant’s earlier argument that “there is no indication in Malki that the functions are activated and executed in a fault-free manner.” The argument is not deemed persuasive.
 
In view of the foregoing, the Applicant’s arguments are not persuasive and the 103 rejections to independent claims 1 and 10, and related dependent claims, are maintained.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Belanger (US 2016/0264104 A1), hereinafter ‘Belanger’, in view of MALKI et al. (WO 02/099579 A2), hereinafter ‘Malki’. Malki is a reference cited in the information disclosure statements (IDS) submitted on 24 September 2020 by Applicant.

Regarding claim 1, Belanger teaches:
A method for controlling an emergency operation of a vehicle washing installation in the case of a fault, the method comprising: (Belanger: [0034] “According to an aspect, the vehicle wash system 10 may be housed within a vehicle wash facility 14 having an entrance end 16 where a vehicle enters and an exit end 18 where the vehicle leaves.  According to a further aspect, the vehicle wash system 10 may also include a variety of vehicle wash components that engage and/or treat the exterior of the vehicle 12 as it passes through the vehicle wash facility 14 to effectuate the vehicle wash process.”; [0073], figure 12 “According to this aspect of the disclosure and with reference to FIG. 12, the controller 38 may be in communication with various sensors and inputs in order to evaluate the operation of the system, as generally indicated by reference number 350.  In the event the controller 38 identifies a fault, as generally indicated by reference number 352, it can be configured to enable a fault mode, as generally indicated by reference number 354.”) [Enabling the fault mode of operation reads on “an emergency operation”.]
detecting an error message of a machine component for detecting a fault state of the vehicle washing installation; (Belanger: [0072] “According to another aspect, the controller 38 may utilize the lights to communicate information about the wash system and its components to the operators, including diagnostic information.  As is known, vehicle wash systems employ controllers that constantly monitor the system and its operation.  To the extent something with the system is not operating as expected or requires attention, these controllers can generate a fault code.  The fault code can be a critical one that requires the system to be shut down or a non-critical one that requires some attention on the part of the operator, but does not require the system to be shut down.”; [0073], figure 12 “According to this aspect of the disclosure and with reference to FIG. 12, the controller 38 may be in communication with various sensors and inputs in order to evaluate the operation of the system, as generally indicated by reference number 350.  In the event the controller 38 identifies a fault, as generally indicated by reference number 352, it can be configured to enable a fault mode, as generally indicated by reference number 354.”) [The fault code being critical or non-critical reads on “a fault state”, and the controllers monitoring sensors and inputs to identify a fault to generate a fault code reads on “detecting an error message of a machine component for detecting a fault state”.]
in response to the detected fault state, specifying function blocks, which can be activated in a fault-free manner, … for computing emergency operation programs; and controlling the vehicle washing installation for carrying out the emergency operation based on of the computed emergency operation programs. (Belanger: [0074], figure 12 “According to a further aspect, in the fault mode, the controller 38 can be configured to illuminate lights within the vehicle wash facility, including the lights on the vehicle wash components to communicate information about the fault to operators.  According to an exemplary aspect, if the fault is a critical fault requiring a system shut down or an emergency system shut down, as generally indicated by reference number 356, the controller 38 may be configured to illuminate the lights on the components ‘red’, as generally indicated by reference number 358.  The controller 38 may also be configured to have the lights flash or blink.  In addition to illuminating the lights in a red color, the controller 38 can also be configured to shut the system down entirely to allow the fault to be addressed.”; [0075] “In the event the controller 38 identifies a fault as a non-critical fault, as generally indicated by reference number 360, the controller 38 can then enable the non-critical fault mode, as generally indicated by reference number 362.  According to an aspect, a non-critical fault may be one that is important and requires action, but does not require shut down of the system.  An exemplary non-critical fault condition may be a determination that the supply of chemicals is low and requires refilling.  In the event such a non-critical fault is determined, the controller 38 may be configured to cause the lights on the vehicle wash components to flash in a color yellow.”) [The steps of shutting down the system if the fault is critical, and not shutting down the system if the fault is non-critical, as illustrated in figure 12, reads on “computing emergency operation programs”, and identifying the type of fault and the enabling of critical fault mode (step 358) or enabling of non-critical fault mode (step 362), as illustrated in figure 12, reads on “in response to the detected fault state, specifying function blocks”. The steps of figure 12 being performed upon the fault states reads on “which can be activated in a fault-free manner”. Performing shutting down of the vehicle wash facility and illuminating various lights in the vehicle wash facility read on “controlling …”.]

Belanger does not explicitly teach: … specifying function blocks, which can be activated in a fault-free manner, based on a read-in equipment data set which represents current equipping of the vehicle washing installation with machine components for computing emergency operation programs.
Malki teaches:
… specifying function blocks, which can be activated in a fault-free manner, based on a read-in equipment data set which represents current equipping of the vehicle washing installation with machine components for computing emergency operation programs. (Malki: page 3 lines 5-17 “As shown in FIGS. 1-9 and as described herein, a computerized control system 10 and method of operation are disclosed for operation with a vehicle washing apparatus 12, such as a car wash, using software and operator interfaces. The computerized control system 10 and method includes at least one operator interface including an input terminal 14 and/or other input/output devices, allowing a car wash operator to operate numerous functions in the car wash 12. The functions include providing automatic starting and stopping of the machines/components of the car wash; manual and selective starting and stopping of the machines/components of the car wash; and communicating with other input terminals, with the Internet, or with any given computing device such as a personal computer and/or a hand-held computer such as diagnostic equipment. The functions also include the selective activation and/or control of all machines/components in the car wash, including units which might not be automatically operated, such as vacuum machines, prep guns, etc.”; page 14 lines 16-18 “The operator is thus informed of the status of the car wash and its machines in order to act accordingly, such as to turn off the faulty machine, or if necessary to shut down the entire car wash until the problem can be addressed and resolved.”) [The car wash reads on “the vehicle washing installation”, and the operator interface allowing automatic or manual starting and stopping of all of the machines/components of the car wash reads on having the car wash operations based on “a read-in equipment data set which represents current equipping of the vehicle washing installation with machine components”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Belanger and Malki before them, to modify the fault mode operation based on monitoring of the system operation using various sensors and inputs to incorporate having information of all of the available machines and components of the system for the fault mode operation.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the ability for an operator to configure or reconfigure the operations of the machines to compensate for a malfunctioning machine (Malki: page 1 line 24 to page 2 line 9 “A need exists for a control system for effectively monitoring and controlling each machine in a car wash. In addition, the machines of a car wash are typically programmed at each machine, with ad hoc adjustment of the timing and operation of the machines on a machine-by-machine basis. Effecting changes in operations of the machines to handle a different type of vehicle or to compensate for a malfunctioning machine must be performed one machine at a time. A need exists for a control system which can configure all of the machines from a single operator terminal to reconfigure the operation of the entire set of machines in a car wash.”).

Regarding claim 2, Belanger and Malki teach all the features of claim 1.
Belanger further teaches:
wherein the computing of emergency operation programs for the vehicle washing installation comprises computing of a sequence of selected function blocks, which can be activated in a fault-free manner, for the emergency operation of the vehicle washing installation, and wherein the sequence is effected with accessing of a pre-defined rule base. (Belanger: [0074], figure 12 “According to a further aspect, in the fault mode, the controller 38 can be configured to illuminate lights within the vehicle wash facility, including the lights on the vehicle wash components to communicate information about the fault to operators.  According to an exemplary aspect, if the fault is a critical fault requiring a system shut down or an emergency system shut down, as generally indicated by reference number 356, the controller 38 may be configured to illuminate the lights on the components ‘red’, as generally indicated by reference number 358.  The controller 38 may also be configured to have the lights flash or blink.  In addition to illuminating the lights in a red color, the controller 38 can also be configured to shut the system down entirely to allow the fault to be addressed.”; [0075] “In the event the controller 38 identifies a fault as a non-critical fault, as generally indicated by reference number 360, the controller 38 can then enable the non-critical fault mode, as generally indicated by reference number 362.  According to an aspect, a non-critical fault may be one that is important and requires action, but does not require shut down of the system.  An exemplary non-critical fault condition may be a determination that the supply of chemicals is low and requires refilling.  In the event such a non-critical fault is determined, the controller 38 may be configured to cause the lights on the vehicle wash components to flash in a color yellow.”) [The steps including conditional selection of the steps, as illustrated in figure 12, read on “a sequence of selected function blocks”. The steps to take specific actions and light illumination based on the selection/condition read on “a pre-defined rule base”.]

Regarding claim 3, Belanger and Malki teach all the features of claim 1.
Malki further teaches:
after the detecting of the error message, aggregating all or selected further error messages in order to automatically ascertain the fault state in relation to the vehicle washing installation. (Malki: page 14 lines 7-15 “Through the operator terminal, icons and messages can be directly displayed to the operator, for example, to signal operating conditions as well as alarm conditions, such as a low oil condition for each machine using lubricating oil, a low water or low water pressure condition for those machines using water, as well as mechanical and/or electrical conditions for each machine, such as short circuit conditions, malfunctioning solenoids, etc. When such conditions are detected, the operator terminal can generate and display a new screen such as an alarm screen or page, or alternatively can generate an overlaying window with a message pertaining to the detected alarm condition and any diagnosed problem.”)
The motivation to combine Belanger and Malki, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 4, Belanger and Malki teach all the features of claim 1.
Belanger further teaches:
wherein the detecting of the error message is effected by reading out sensor data of at least one sensor unit of the vehicle washing installation. (Belanger: [0073], figure 12 “According to this aspect of the disclosure and with reference to FIG. 12, the controller 38 may be in communication with various sensors and inputs in order to evaluate the operation of the system, as generally indicated by reference number 350.  In the event the controller 38 identifies a fault, as generally indicated by reference number 352, it can be configured to enable a fault mode, as generally indicated by reference number 354.”) [In communication with various sensors and inputs in order to evaluate” reads on “reading out sensor data …”.]

Regarding claim 8, Belanger and Malki teach all the features of claim 1.
Belanger further teaches:
carrying out all of the method steps locally at the vehicle washing installation. (Belanger: Abstract “A vehicle wash system having an entrance end, an exit end, and a vehicle treatment area.  The system including a dryer element disposed on a frame adjacent the exit end.  The dryer element includes an air inlet, a plurality of air outlets, and a housing constructed of a translucent material.  The dryer element includes light source disposed in the housing and configured to emit light in a plurality of different colors.  The light source has a plurality of modes each corresponding to a different system condition.  The system also includes a controller in communication with the light source and configured to enable the plurality of modes in response to a detected system condition.”) [The controllers of the vehicle wash system carrying out the plurality of modes reads on “carrying out … locally …”.]

Regarding claim 10, Belanger teaches:
A fault control device for controlling an emergency operation of a vehicle washing installation in the case of a fault, the fault control device comprising: (Belanger: [0034] “According to an aspect, the vehicle wash system 10 may be housed within a vehicle wash facility 14 having an entrance end 16 where a vehicle enters and an exit end 18 where the vehicle leaves.  According to a further aspect, the vehicle wash system 10 may also include a variety of vehicle wash components that engage and/or treat the exterior of the vehicle 12 as it passes through the vehicle wash facility 14 to effectuate the vehicle wash process.”; [0073], figure 12 “According to this aspect of the disclosure and with reference to FIG. 12, the controller 38 may be in communication with various sensors and inputs in order to evaluate the operation of the system, as generally indicated by reference number 350.  In the event the controller 38 identifies a fault, as generally indicated by reference number 352, it can be configured to enable a fault mode, as generally indicated by reference number 354.”) [Enabling the fault mode of operation reads on “an emergency operation”.] (Belanger: [0036] “According to an aspect, the vehicle wash system 10 may include a controller 38 that is in communication with all of the treatment components so that the system 10 may operate automatically under computer control.”; [0052] “According to an aspect, once the vehicle occupant has selected the color package option and that selection has been entered into and recognized by the controller 38 of the computer system”) [The computer system reads on “A fault control device”.]
a communication interface configured to detect an error message in relation to the vehicle washing installation; and (Belanger: [0072] “According to another aspect, the controller 38 may utilize the lights to communicate information about the wash system and its components to the operators, including diagnostic information.  As is known, vehicle wash systems employ controllers that constantly monitor the system and its operation.  To the extent something with the system is not operating as expected or requires attention, these controllers can generate a fault code.  The fault code can be a critical one that requires the system to be shut down or a non-critical one that requires some attention on the part of the operator, but does not require the system to be shut down.”; [0073], figure 12 “According to this aspect of the disclosure and with reference to FIG. 12, the controller 38 may be in communication with various sensors and inputs in order to evaluate the operation of the system, as generally indicated by reference number 350.  In the event the controller 38 identifies a fault, as generally indicated by reference number 352, it can be configured to enable a fault mode, as generally indicated by reference number 354.”) [The controllers monitoring sensors and inputs to identify a fault to generate a fault code reads on “to detect an error message in relation to the vehicle washing installation”. The communication connection with the sensors read on “a fault interface”.]
a controller configured to: in response to the detected error message, detect a fault state of the vehicle washing installation, (Belanger: [0036] “According to an aspect, the vehicle wash system 10 may include a controller 38 that is in communication with all of the treatment components so that the system 10 may operate automatically under computer control.”; [0072] “According to another aspect, the controller 38 may utilize the lights to communicate information about the wash system and its components to the operators, including diagnostic information.  As is known, vehicle wash systems employ controllers that constantly monitor the system and its operation.  To the extent something with the system is not operating as expected or requires attention, these controllers can generate a fault code.  The fault code can be a critical one that requires the system to be shut down or a non-critical one that requires some attention on the part of the operator, but does not require the system to be shut down.”) [The fault code being critical or non-critical reads on “a fault state”.]
specify function blocks, which can be activated in a fault-free manner, for the detected fault state … , (Belanger: [0074], figure 12 “According to a further aspect, in the fault mode, the controller 38 can be configured to illuminate lights within the vehicle wash facility, including the lights on the vehicle wash components to communicate information about the fault to operators.  According to an exemplary aspect, if the fault is a critical fault requiring a system shut down or an emergency system shut down, as generally indicated by reference number 356, the controller 38 may be configured to illuminate the lights on the components ‘red’, as generally indicated by reference number 358.  The controller 38 may also be configured to have the lights flash or blink.  In addition to illuminating the lights in a red color, the controller 38 can also be configured to shut the system down entirely to allow the fault to be addressed.”; [0075] “In the event the controller 38 identifies a fault as a non-critical fault, as generally indicated by reference number 360, the controller 38 can then enable the non-critical fault mode, as generally indicated by reference number 362.  According to an aspect, a non-critical fault may be one that is important and requires action, but does not require shut down of the system.  An exemplary non-critical fault condition may be a determination that the supply of chemicals is low and requires refilling.  In the event such a non-critical fault is determined, the controller 38 may be configured to cause the lights on the vehicle wash components to flash in a color yellow.”) [The critical fault mode (step 358) and enabling of non-critical fault mode (step 362), as illustrated in figure 12, reads on “function blocks”. The steps of figure 12 being performed upon the fault states reads on “which can be activated in a fault-free manner”.]
compute emergency operation programs, and, on the basis of the computed emergency operation programs, generate control commands to control the vehicle washing installation in an emergency operation state. (Belanger: [0074], figure 12 “According to a further aspect, in the fault mode, the controller 38 can be configured to illuminate lights within the vehicle wash facility, including the lights on the vehicle wash components to communicate information about the fault to operators.  According to an exemplary aspect, if the fault is a critical fault requiring a system shut down or an emergency system shut down, as generally indicated by reference number 356, the controller 38 may be configured to illuminate the lights on the components ‘red’, as generally indicated by reference number 358.  The controller 38 may also be configured to have the lights flash or blink.  In addition to illuminating the lights in a red color, the controller 38 can also be configured to shut the system down entirely to allow the fault to be addressed.”; [0075] “In the event the controller 38 identifies a fault as a non-critical fault, as generally indicated by reference number 360, the controller 38 can then enable the non-critical fault mode, as generally indicated by reference number 362.  According to an aspect, a non-critical fault may be one that is important and requires action, but does not require shut down of the system.  An exemplary non-critical fault condition may be a determination that the supply of chemicals is low and requires refilling.  In the event such a non-critical fault is determined, the controller 38 may be configured to cause the lights on the vehicle wash components to flash in a color yellow.”) [The steps of shutting down the system if the fault is critical, and not shutting down the system if the fault is non-critical, as illustrated in figure 12, reads on “compute emergency operation programs”. Performing shutting down of the vehicle wash facility and illuminating various lights in the vehicle wash facility read on “generate control commands to control …”.]

Belanger does not explicitly teach: specify function blocks, which can be activated in a fault-free manner, for the detected fault state based on a read-in equipment data set representing current equipping of the vehicle washing installation with machine components.
Malki teaches:
specify function blocks, which can be activated in a fault-free manner, for the detected fault state based on a read-in equipment data set representing current equipping of the vehicle washing installation with machine components. (Malki: page 3 lines 5-17 “As shown in FIGS. 1-9 and as described herein, a computerized control system 10 and method of operation are disclosed for operation with a vehicle washing apparatus 12, such as a car wash, using software and operator interfaces. The computerized control system 10 and method includes at least one operator interface including an input terminal 14 and/or other input/output devices, allowing a car wash operator to operate numerous functions in the car wash 12. The functions include providing automatic starting and stopping of the machines/components of the car wash; manual and selective starting and stopping of the machines/components of the car wash; and communicating with other input terminals, with the Internet, or with any given computing device such as a personal computer and/or a hand-held computer such as diagnostic equipment. The functions also include the selective activation and/or control of all machines/components in the car wash, including units which might not be automatically operated, such as vacuum machines, prep guns, etc.”; page 14 lines 16-18 “The operator is thus informed of the status of the car wash and its machines in order to act accordingly, such as to turn off the faulty machine, or if necessary to shut down the entire car wash until the problem can be addressed and resolved.”) [The car wash reads on “the vehicle washing installation”, and the operator interface allowing automatic or manual starting and stopping of all of the machines/components of the car wash reads on having the car wash operations based on “a read-in equipment data set representing current equipping of the vehicle washing installation with machine components”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Belanger and Malki before them, to modify the fault mode operation based on monitoring of the system operation using various sensors and inputs to incorporate having information of all of the available machines and components of the system for the fault mode operation.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the ability for an operator to configure or reconfigure the operations of the machines to compensate for a malfunctioning machine (Malki: page 1 line 24 to page 2 line 9 “A need exists for a control system for effectively monitoring and controlling each machine in a car wash. In addition, the machines of a car wash are typically programmed at each machine, with ad hoc adjustment of the timing and operation of the machines on a machine-by-machine basis. Effecting changes in operations of the machines to handle a different type of vehicle or to compensate for a malfunctioning machine must be performed one machine at a time. A need exists for a control system which can configure all of the machines from a single operator terminal to reconfigure the operation of the entire set of machines in a car wash.”).

Regarding claim 11, Belanger and Malki teach all the features of claim 10.
Belanger further teaches:
a user interface. (Belanger: [0047] “According to another aspect, the vehicle operator may stop at an operator station, generally designated by reference number 204, and convey their package selection to an operator who can manually input that selection into a computer or controller to start the process. According to another aspect, the vehicle operator may enter their selection electronically such as on an electronic terminal that also allows for selection of the desired package selection and payment at that terminal as will be understood by one of ordinary skill in the art.”) [The terminal of the operator station reads on “a user interface”.]

Regarding claim 12, Belanger and Malki teach all the features of claim 10.
Belanger further teaches:
wherein the communication interface is connected to a plurality of sensor units. (Belanger: [0073] “According to this aspect of the disclosure and with reference to FIG. 12, the controller 38 may be in communication with various sensors and inputs in order to evaluate the operation of the system, as generally indicated by reference number 350.”)

Regarding claim 14, Belanger and Malki teach all the features of claim 1.
Belanger further teaches:
A computer program with program sections for carrying out the method as claimed in claim 1 when the computer program is executed on a computer or an electronic device. (Belanger: [0036], figures 12-13 “According to an aspect, the vehicle wash system 10 may include a controller 38 that is in communication with all of the treatment components so that the system 10 may operate automatically under computer control. … It will also be appreciated that a computer, processer or other suitable control device may alternatively be employed to control the system and its components.”) [The steps as illustrated in figure 12 to operate the vehicle wash system 10 as illustrated in figure 13 reads on “A computer program”.]


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Belanger, in view of Malki, further in view of Sustaeta et al. (US 2009/0204245 A1), hereinafter ‘Sustaeta’.

Regarding claim 5, Belanger and Malki teach all the features of claim 1.
Belanger and Malki do not explicitly teach: wherein, after the detecting of the error message, carrying out an automatic diagnosis procedure including processing of a decision tree in order to provide a technical pre-diagnosis for the detected fault state, which the technical pre-diagnosis proposes a replacement component.
Sustaeta teaches:
wherein, after the detecting of the error message, carrying out an automatic diagnosis procedure including processing of a decision tree in order to provide a technical pre-diagnosis for the detected fault state, which the technical pre-diagnosis proposes a replacement component. (Sustaeta: [0002] “The present invention relates to the art of dynamic diagnostics and prognostics of systems, machines, processes and computing devices”; [0063] “Any of a variety of suitable techniques for performing inference in connection with diagnostics/prognostics in accordance with the subject invention can be employed, and such techniques are intended to fall within the scope of the hereto appended claims.  For example, implicitly and/or explicitly classifiers can be utilized in connection with performing a probabilistic or statistical based analysis/diagnosis/prognosis--Bayesian networks, fuzzy logic, data fusion engines, hidden Markov Models, decision trees, model-based methods, belief systems (e.g., Dempster-Shafer), suitable non-linear training schemes, neural networks, expert systems, etc. can be utilized in accordance with the subject invention.”; [0076], figure 1c “FIG. 1c illustrates a high level methodology 130 relating to conveyance of state information.  At 132 state data (e.g., change of state information) is received.”; [0152] “Thus the subject invention integrates the aforementioned optimization functionality with asset management and logistics systems such as e-commerce systems.  Such tightly integrated approach can enable a process to predict a failure, establish when a replacement component could be delivered and installed, and automatically alter the control to insure continued operation until the replacement part arrives.  For example, a needed replacement part could automatically be ordered and dynamically tracked via the Internet to facilitate continued operation.  Alterations in the control could automatically be made based on changes in an expected delivery date and prognostic algorithms results.  For example, a prognostic algorithm could determine a drive-end bearing system has degraded and has perhaps 500 operating hours left at the current speeds, loads, and temperatures.  The correct needed replacement bearing could be automatically ordered via an e-commerce web site (e.g. PTPlace) and shipment tracked until the part arrived.  The control may be automatically altered to extend the useful life of the bearing as required (e.g. reducing speed by 1/2 doubles the bearing life).”) [The state change reads on “detecting of the error message”, and the prognostic reads on “pre-diagnosis”. The process as generally illustrated in figure 1c reads on “an automatic diagnosis procedure”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Belanger, Malki and Sustaeta before them, to modify monitoring of the system operation and the system components to incorporate diagnostics and prognostics of the components of the system.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve optimizing the operations by proactively planning replacement of components or changing operational parameters to extend the useful life of the components (Sustaeta: [0004] “Many industrial processes and machines are controlled and/or powered by electric motors.  Such processes and machines include pumps providing fluid transport for chemical and other processes, fans, conveyor systems, compressors, gear boxes, motion control devices, HVAC systems, screw pumps, and mixers, as well as hydraulic and pneumatic machines driven by motors.  Such motors are combined with other system components, such as valves, pumps, furnaces, heaters, chillers, conveyor rollers, fans, compressors, gearboxes, and the like, as well as with appropriate power control devices such as motor starters and motor drives, to form industrial machines and actuators.  For example, an electric motor may be combined with a motor drive providing variable electrical power to the motor, as well as with a pump, whereby the motor rotates the pump shaft to create a controllable pumping system.”; [0011] “The subject invention provides for employing machine diagnostic and/or prognostic information in connection with optimizing an overall business operation.”; [0152] “Thus the subject invention integrates the aforementioned optimization functionality with asset management and logistics systems such as e-commerce systems.  Such tightly integrated approach can enable a process to predict a failure, establish when a replacement component could be delivered and installed, and automatically alter the control to insure continued operation until the replacement part arrives.  For example, a needed replacement part could automatically be ordered and dynamically tracked via the Internet to facilitate continued operation.  Alterations in the control could automatically be made based on changes in an expected delivery date and prognostic algorithms results.  For example, a prognostic algorithm could determine a drive-end bearing system has degraded and has perhaps 500 operating hours left at the current speeds, loads, and temperatures.  The correct needed replacement bearing could be automatically ordered via an e-commerce web site (e.g. PTPlace) and shipment tracked until the part arrived.  The control may be automatically altered to extend the useful life of the bearing as required (e.g. reducing speed by 1/2 doubles the bearing life).”).

Regarding claim 6, Belanger, Malki and Sustaeta teach all the features of claims 1 and 5.
Sustaeta further teaches:
wherein the automatic diagnosis procedure is self-learning and for the replacement component proposal in response to the error message an evaluation signal is detected which represents an evaluation of a fault fixing measure by the replacement of the component and which is fed back to the automatic diagnosis procedure. (Sustaeta: [0002] “The present invention relates to the art of dynamic diagnostics and prognostics of systems, machines, processes and computing devices”; [0148] “An expectation maximization (EM) algorithm is a common approach for learning in belief networks.  In its standard form it does not calculate the full posterior probability distribution of the parameters, but rather focuses in on maximum a posteriori parameter values.  The EM algorithm works by taking an iterative approach to inference learning.”; [0152] “Thus the subject invention integrates the aforementioned optimization functionality with asset management and logistics systems such as e-commerce systems.  Such tightly integrated approach can enable a process to predict a failure, establish when a replacement component could be delivered and installed, and automatically alter the control to insure continued operation until the replacement part arrives.  For example, a needed replacement part could automatically be ordered and dynamically tracked via the Internet to facilitate continued operation.  Alterations in the control could automatically be made based on changes in an expected delivery date and prognostic algorithms results.  For example, a prognostic algorithm could determine a drive-end bearing system has degraded and has perhaps 500 operating hours left at the current speeds, loads, and temperatures.  The correct needed replacement bearing could be automatically ordered via an e-commerce web site (e.g. PTPlace) and shipment tracked until the part arrived.  The control may be automatically altered to extend the useful life of the bearing as required (e.g. reducing speed by 1/2 doubles the bearing life).”; [0153] “In the case of excessive maintenance costs, the optimization program could determine that continually replacing failing components is not longer an optimum strategy and could perform an economic analysis on a new more reliable component or a new machine.  The new machine could provide a far more optimum solution than continually running in a degraded condition and replacing individual components.”) [The system, using the component replacement information to determine operation settings and benefit of possible equipment replacement reads on “an evaluation of a fault fixing measure by the replacement of the component” being “fed back to the automatic diagnosis procedure”.]
The motivation to combine Belanger, Malki and Sustaeta, which teach the features of the present claim, as submitted in claim 5, is incorporated herein.


Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Belanger, in view of Malki, further in view of Zhang et al. (US 2017/0334071 A1), hereinafter ‘Zhang’.

Regarding claim 7, Belanger and Malki teach all the features of claim 1.
Belanger and Malki do not explicitly teach: wherein a group of emergency operation programs which can be executed in the detected fault state are computed, from which, a user can select a suitable emergency operation program, in that the user inputs a verification signal on a user interface.
Zhang teaches:
wherein a group of emergency operation programs which can be executed in the detected fault state are computed, from which, a user can select a suitable emergency operation program, in that the user inputs a verification signal on a user interface. (Zhang: [0020] “Referring now to FIG. 1, there is shown a system 10 that has at least one remote robot station 12, at least one operator station 14 and, at least one communication link 16 between the robot station 12 and the operator station 14.”; [0060] “If the answer is yes, the program proceeds to block 506 where the information from the sensors is read and the program determines from that information the fault types.  The information about the fault types is sent to the operator and at block 508 the operator selects the recovery procedure and issues the recovery command for that procedure.”; [0061] “There are as shown in block 510 stored predefined rules for recovering from a fault.  The rules ensure that the recovery from the fault meets the safety requirements for the operation of the robot.  At block 512 the recovery process is started using the predefined rules and the issued a recovery command.”; [0063] “During the recovery, the operator 14d on the device side 14 can monitor the progress and status of the recovery using the sensor data obtained from the robot side 12.  If the operator 14d determines that the automatic recovery process is not going as expected, that is, the system is not recovering, the operator 14d can interfere to alter the recovery process to a desired recovery.”) [The operator selecting the recovery procedure reads on “a user can select a suitable emergency operation program” and “a verification signal”. The operator station 14 reads on “a user interface”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Belanger, Malki and Zhang before them, to modify the fault mode operation of the system to incorporate providing the operator an ability to select a fault mode operation.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for the operator to select or change the fault mode operation when the operation is not going as expected (Zhang: [0001] “This invention relates to the teleoperation of one or more robots or other machines with at least one actuated mechanism.”; [0024] The robot station 12 can also include as an option one or more actuators and other devices (not shown in FIG. 1 but well known to those of ordinary skill in this art), that are mounted to the robot or next to the robot, such as grippers, fixtures, welding guns, spraying guns, spotlights and conveyors.”; [0063] “During the recovery, the operator 14d on the device side 14 can monitor the progress and status of the recovery using the sensor data obtained from the robot side 12.  If the operator 14d determines that the automatic recovery process is not going as expected, that is, the system is not recovering, the operator 14d can interfere to alter the recovery process to a desired recovery.”).

Regarding claim 9, Belanger and Malki teach all the features of claim 1.
Belanger and Malki do not explicitly teach: wherein the specifying of function blocks which can be activated in the fault-free manner comprises specifying sequence variations, which can be executed in the fault-free manner, for the function blocks which can be activated in the fault-free manner.
Zhang teaches:
wherein the specifying of function blocks which can be activated in the fault-free manner comprises specifying sequence variations, which can be executed in the fault-free manner, for the function blocks which can be activated in the fault-free manner. (Zhang: [0063] “During the recovery, the operator 14d on the device side 14 can monitor the progress and status of the recovery using the sensor data obtained from the robot side 12.  If the operator 14d determines that the automatic recovery process is not going as expected, that is, the system is not recovering, the operator 14d can interfere to alter the recovery process to a desired recovery.”; [0064] “It should be noted that loss of communication is also a possible fault in which the operator 14d does not have the control over the robot 12a.  In this case, the robot 12a has to conduct the recovery by itself based on predefined rules stored in the robot controller 12b.”) [The rule reads on “sequence”, and using the rules in the robot controller when fault is the communication fault reads on “the function blocks which can be activated in the fault-free manner”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Belanger, Malki and Zhang before them, to modify the fault mode operation of the system to incorporate providing predefined rule locally to the system to avoid fault when an error in supervision of the system is detected.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for the system to execute fault mode operation locally at the machine when there is an communication fault between the control station and the machine (Zhang: [0001] “This invention relates to the teleoperation of one or more robots or other machines with at least one actuated mechanism.”; [0024] The robot station 12 can also include as an option one or more actuators and other devices (not shown in FIG. 1 but well known to those of ordinary skill in this art), that are mounted to the robot or next to the robot, such as grippers, fixtures, welding guns, spraying guns, spotlights and conveyors.”; [0012] a controller at the machine location having therein program code, the program code configured to be a preprogrammed trap routine which will be automatically executed by the controller to take actions when an error in supervision of the machine by the control station is detected at the machine location.”).


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Belanger, in view of Malki, further in view of Onarheim et al. (US 5,168,441), hereinafter ‘Onarheim’.

Regarding claim 15, Belanger and Malki teach all the features of claim 1.
Belanger and Malki do not explicitly teach: wherein the function blocks are modular components of a washing program defining actions of the vehicle washing installation on a superordinate functional level which is different from a machine component functional level. 
Onarheim teaches:
wherein the function blocks are modular components of a washing program defining actions of the vehicle washing installation on a superordinate functional level which is different from a machine component functional level. (Onarheim: figures 38-40; column 19 lines 49-53 “Regardless of the type of graphical programming language, the car wash application provides the capability of representing each program as a single function block diagram (FBD) and single function block element”; column 20 lines 53-56 “FIG. 38 shows a more detailed diagram in which the CARWASH program is broken down into several function blocks 193 and 194 corresponding to the ENTRY and WASH cycles.”; column 20 lines 65-68 “Input and output variables for these lower level function blocks 193, 194 are named, defined as to data type and then connected to the input and output variables for the higher level function blocks.”) [See hierarchical tree of the function blocks, as illustrated in figures 38-40, representing the relative superordinate functional levels with any one of the upper level functional block being at “a superordinate functional level”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Belanger, Malki and Onarheim before them, to modify the operation programs and fault mode operation programs of the car wash to incorporate using function blocks that can be graphically arranged for sequential control.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve ease of programming (Onarheim: column 1 lines 54-62 “Many controller systems are set up and installed by engineers who specialize in that task. There is a desire to aid a greater number of industrial customers, both large businesses and small, in understanding, installing and using controller equipment. To this end it is desired to provide an easy-to-use and intuitive graphical user interface for a desktop computer, for analyzing an industrial process, configuring the hardware and developing programs for execution by the controller hardware.”).

Regarding claim 16, Belanger and Malki teach all the features of claim 10.
Belanger and Malki do not explicitly teach: wherein the function blocks are modular components of a washing program defining actions of the vehicle washing installation on a superordinate functional level which is different from a machine component functional level. 
Onarheim teaches:
wherein the function blocks are modular components of a washing program defining actions of the vehicle washing installation on a superordinate functional level which is different from a machine component functional level. (Onarheim: figures 38-40; column 19 lines 49-53 “Regardless of the type of graphical programming language, the car wash application provides the capability of representing each program as a single function block diagram (FBD) and single function block element”; column 20 lines 53-56 “FIG. 38 shows a more detailed diagram in which the CARWASH program is broken down into several function blocks 193 and 194 corresponding to the ENTRY and WASH cycles.”; column 20 lines 65-68 “Input and output variables for these lower level function blocks 193, 194 are named, defined as to data type and then connected to the input and output variables for the higher level function blocks.”) [See hierarchical tree of the function blocks, as illustrated in figures 38-40, representing the relative superordinate functional levels with any one of the upper level functional block being at “a superordinate functional level”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Belanger, Malki and Onarheim before them, to modify the operation programs and fault mode operation programs of the car wash to incorporate using function blocks that can be graphically arranged for sequential control.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve ease of programming (Onarheim: column 1 lines 54-62 “Many controller systems are set up and installed by engineers who specialize in that task. There is a desire to aid a greater number of industrial customers, both large businesses and small, in understanding, installing and using controller equipment. To this end it is desired to provide an easy-to-use and intuitive graphical user interface for a desktop computer, for analyzing an industrial process, configuring the hardware and developing programs for execution by the controller hardware.”).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL W CHOI/Primary Examiner, Art Unit 2116